DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Response to Amendment
Claims 2-18 have been cancelled; therefor, Claim 1 is currently pending in application 17/190,260.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a system for real-time omnichannel interactions. Each independent claim identifies the uniquely distinct features “a campaign database; an analytics database; an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, wherein the first programming instructions, when operating on the processor, cause the first computing device to: send a plurality of advertisements to a customer computing device, each advertisement in the plurality of advertisements relating to a product that is associated with a matching advertisement campaign; receive a product identifier from the customer computing device, wherein the product identifier identifies only one product from the plurality of advertisements; retrieve an advertisement campaign related to the product identifier from the campaign database; generate an automated chatbot response, wherein the generated chatbot response is a request for information; receive a response communication from the customer computing device satisfying the request for information; generate a tap text link associated with the product, the tap text link comprising a ready- to-send text message directed to a phone number associated with the advertisement campaign; send the generated tap text link to the customer computing device; receive a text message from the customer computing device, the text message corresponding to the tap text link; and send a multimedia message comprising an active call-to-action component comprising activation metadata to the customer computing device.”  The closest prior art, Singh et al. (US 2018/0357680 A1) and Konig et al. (US 2019/0037077 A1) disclose(s) conventional real-time omnichannel customer interaction systems/ methods.  However, Singh and Konig (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claim 1 includes specific limitations for an automated system for real-time omnichannel customer interactions, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629